DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 

“an upper rotating unit” in claims 1-6 and 14-20

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards [claim 10]
Claim 10 recites functional language “further comprising an autonomous tracking mode where an object of interest is selected and once selected the device tracks the object of interest”.  This functional language has the effect of limiting the claim scope to require a specific function of selecting and tracking an object by the device.  The recited function does not follow from the structure of the claim, i.e. claim 10 includes a positioning apparatus, a driver and a remote driver, however it is unclear if any of these devices performs the claimed function, or whether some other structure is present which performs the claimed function. .  Thus one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim.  See MPEP 2173.05(g).  
Applicant may overcome the above rejection by amending the claim to specify a particular structure which performs the claimed function, provided such an amendment is supported by the specification, in order to inform one of ordinary skill in the art of the metes and bounds of the functional limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

Claims 7-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fowler (US 2012/0062691 A1) in view of (US 7,249,317).[claim 7]
Regarding claim 7, Fowler discloses a device for supporting a camera (Figures 1-6), comprising: a positioning apparatus having a first rotational axis and a second rotational axis (Figure 1, Item 20; Paragraphs 0020-0022; x-, y- and z-axes); and a driver in communication with the positioning apparatus, the driver configured to selectively control the positioning apparatus to move (Figure 1, Item 10; Paragraph 0023; note that the camera 10 includes a driver which communicates with the mount to control the mounts speed and direction of movement); and a remote driver linked to the positioning apparatus to control the positioning apparatus (Figure 5, Item 80; Paragraphs 0023-0024; note that a remote control driver may also be connected to control the mount); and wherein the driver is configured to selectively control the positioning apparatus by moving the positioning apparatus about the first rotational axis and the second rotational axis (Paragraphs 0020-0023; control of speed and direction of movement over x-, y- and z-axes).  However, Fowler does not explicitly disclose that the driver provides control to cause the positioning apparatus to move through a sequence of predetermined positions as claimed.
Nakagawa discloses a camera system in which a plurality of positions are defined for image capture (Figure 3, PRESET NUMBER 1-4), a time interval over which to move a camera is defined (Figure 3, 302 and 303) and a frequency of image capture is defined (Figure 3, Item 304) for commanding a camera to capture images in various positions for a specified duration/frequency (Figure 7; c. 7, ll. 13-42).  Such a system allows a user to command repeated image capture at specified positions for a given interval/frequency thereby allowing for automated image capture.  Therefore, it would be obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter [claim 8]
Regarding claim 8, Fowler in view of Nakagawa discloses the device of claim 7, wherein the sequence of predetermined positions comprises a first configuration and a second configuration (e.g. Nakagawa, Figure 3).  While Fowler in view of Nakagawa does not explicitly describe “a stowed configuration” and “a fully deployed configuration”, the claim as written does not provide any limitations as to how these configurations are defined.  Thus, the first and second configurations (i.e. PRESET NUMBERs 1-2 or any two of 1-4) may be considered the claimed configurations.  
Additionally, it is noted that the claimed configuration do not appear to provide any structural differences between what is claimed and the structure of Fowler in view of Nakagawa.  It should be emphasized that “apparatus claims must be structurally distinguishable from the prior art.” MPEP 2114. In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959) it was held that apparatus claims must be distinguished from prior art in terms of structure rather than function.  In Hewlett-Packard Co. v Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990), the court held that: “Apparatus claims cover what a device is, not what it does” (emphases in original).  To emphasize the point further, the court added: “An invention need not operate differently than the prior art to be patentable, but need only be different” (emphases in original).[claim 9]
[claim 10]
Regarding claim 10, Fowler in view of Nakagawa discloses the device of claim 7, further comprising an autonomous tracking mode where an object of interest is selected and once selected the device tracks the object of interest (Fowler, Paragraphs 0024, 0033; note that the claim does not define the particular manner in which an object of interest is selected).[claim 11]
Regarding claim 11, Fowler in view of Nakagawa discloses the device of claim 7, wherein activation of a tracking mode is performed by through the remote driver (Fowler, Paragraphs 0023-0024, 0033; note that the remote device is used to control and configure the mount and parameters of image capture).[claim 12]
Regarding claim 12, Fowler in view of Nakagawa discloses the device of claim 7, further comprising a holding element is adapted to fit the camera and the holding element enhances an attachment of the camera to an upper rotating unit of the positioning apparatus (Fowler, Paragraph 0020; adapter such as a case or structure configured to connect directly to a fitting of the camera; see also Figures 1-3, 5 and 6 showing a holding element configured to hold the camera to an upper rotating unit 50).[claim 13]
Regarding claim 13, see the rejection of claim 12 above.  Fowler in view of Nakagawa does not explicitly disclose that the holding element is removable from the upper rotating unit.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the holding element removable from the upper rotating unit, since it has been held that Nerwin v. Erlichman, 168 USPQ 177, 179.  Additionally, by making the holding element removable, new holding elements may be used so that the device may be configured to hold cameras of varying shapes and sizes.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 7-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,462,347 in view of Fowler et al. (US 2012/0062691 A1). [claim 7]
7. A device for supporting a camera, comprising:

 a positioning apparatus having a first rotational axis and a second rotational axis; 


and a driver in communication with the positioning apparatus, 












the driver configured to selectively control the positioning apparatus to move through a sequence of predetermined positions; 









and a remote driver linked to the positioning apparatus to control the positioning apparatus; 

and wherein the driver is configured to selectively control the positioning apparatus by 


a positioning apparatus coupled to the camera, the positioning apparatus having a first rotational axis and a second rotational axis; 

and a driver in communication with the positioning apparatus, 

wherein the driver is configured to receive a sequence comprising: first predetermined positions of the positioning apparatus about the first rotational axis; second predetermined positions of the positioning apparatus about the 

wherein the driver is configured to send commands to move the positioning apparatus about the first rotational axis to the first predetermined positions according to the first time period and to move the positioning apparatus about the second rotational axis to the second predetermined positions according to the second time period, and wherein the camera is configured to capture an image frame at each of the first and second predetermined positions of the positioning apparatus.



[see above “wherein the driver is configured to send commands...”]


	However, ‘347 does not disclose an additional remote driver linked to the positioning apparatus to control the positioning apparatus as claimed.
	Fowler discloses a similar device for supporting and positioning a camera.  Fowler discloses the use of both a driver in communication with the positioning apparatus, the driver configured to selectively control the positioning apparatus to move (Figure 1, Item 10; Paragraph 0023; note that the camera 10 includes a driver which communicates with the mount to control the mounts speed and direction of movement) and a remote driver linked to the positioning apparatus to control the positioning apparatus (Figure 5, Item 80; Paragraphs 0023-0024; note that a remote control driver may also be connected to control the mount).   The system of Fowler would allow for control to be performed locally using the driver or remotely using the remote driver, thereby increasing flexibility in how the device is controlled.  Therefore, it would have been obvious to additionally include a remote driver along with the driver to allow a user of the system of ‘347 to remotely control the device as taught by Fowler.[claim 8]
	Regarding claim 8, see claim 1 of ‘347 and note that ‘347 claims first and second predetermined positions.  Additionally, see the rejection of claim 8 above and note that the first and second predetermined positions may be considered “a stowed configuration” and “a fully deployed” configuration for the same reasons as discussed above.[claim 9]
[claim 10]
	Regarding claim 10, ‘347 does not claim an autonomous tracking mode where an object of interest is selected and once selected the device tracks the object of interest.	
However, Fowler additionally teaches an autonomous tracking mode wherein a selected object is tracked by the device (Paragraphs 0024, 0033; note that the claim does not define the particular manner in which an object of interest is selected).  The use of such a tracking mode allows for an object to be photographed by the device and kept in frame even if the object moves.  Therefore, it would have been obvious to include an autonomous tracking mode for tracking a selected object as taught by Fowler in the device of ‘347 so that a moving object may be imaged.[claim 11]
Regarding claim 11, ‘347 in view of Fowler discloses the device of claim 7, wherein activation of a tracking mode is performed by through the remote driver (Fowler, see the rejection of claim 10 above and Paragraphs 0023-0024, 0033; note that the remote device is used to control and configure the mount and parameters of image capture).[claim 12]
Regarding claim 12, ‘347 does not claim a holding element is adapted to fit the camera and the holding element enhances an attachment of the camera to an upper rotating unit of the positioning apparatus.
However, Fowler additionally teaches a holding element on an upper rotating unit of the positioning apparatus to hold a camera (Paragraph 0020; adapter such as a case or structure configured to connect directly to a fitting of the camera; see also Figures 1-3, 5 and 6 showing a holding element configured to hold the camera to an upper rotating unit 50).  The inclusion of such a holding element [claim 13]
Regarding claim 13, ‘347 in view of Fowler discloses a holding element, but does not explicitly disclose that the holding element is removable from the upper rotating unit.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the holding element removable from the upper rotating unit, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.  Additionally, by making the holding element removable, new holding elements may be used so that the device may be configured to hold cameras of varying shapes and sizes.  

Allowable Subject Matter
Claims 1-6 and 14-20 are allowed.[claims 1-6 and 14-20]
Regarding claims 1-6 and 14-20, the prior art does not teach or reasonably suggest a device for supporting a camera comprising a positioning apparatus rotatable about first and second axes, the positioning apparatus comprising a lower base and an upper rotating unit that is rotatable relative to the lower base as claimed (see Figures 19-21 describing the corresponding structure for 35 USC 112(f) limitation “an upper rotating unit”).
While the prior art teaches various devices for supporting a camera which allow for rotation about a plurality of axes (e.g. Fowler as discussed above and Sidman, Dumm, Yamane, Kimura, Kenoyer, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J HENN whose telephone number is (571)272-7310. The examiner can normally be reached Monday-Friday ~8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy J Henn/               Primary Examiner, Art Unit 2698